     Case 4:20-cv-00015-JHM Document 13 Filed 07/16/20 Page 1 of 8 PageID #: 91




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                    OWENSBORO DIVISION

JEFFREY RAY BEARD                                                                                    PLAINTIFF

v.                                                               CIVIL ACTION NO. 4:20-CV-P15-JHM

GRAYSON COUNTY DETENTION CENTER et al.                                                           DEFENDANTS

                                        MEMORANDUM OPINION

          Plaintiff, Jeffrey Ray Beard, filed a pro se, in forma pauperis complaint pursuant to

42 U.S.C. § 1983. This matter is before the Court for screening pursuant to 28 U.S.C. § 1915A

and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds by

Jones v. Bock, 549 U.S. 199 (2007). For the reasons set forth below, the Court will dismiss this

action.

                                       I. STATEMENT OF CLAIMS

          Plaintiff is a convicted prisoner housed at the Grayson County Detention Center (GCDC).

He names as Defendants GCDC, the unknown number of owners of GCDC, and in their

individual and official capacities the following GCDC employees: Jason Woosley, Bo Thorpe,

VanMeter, Nurse Rita, Kevin Doe, James Emory, Kyann Bennett, Ryann Taylor, Gail Basham,

Morris Basham, Kim Stevenson, and Matthew J-79.

          The initial complaint (DN 1) concerns an incident in which he was stabbed in the eye by

another inmate.1 He explains the circumstances leading up to the stabbing as a disagreement

over a deal between himself and the unnamed inmate to sell breakfast trays for $1.00. Plaintiff

states that he became upset and the other inmate “got uppity,” then went to his cell, returned with

a pen, came back into Plaintiff’s cell despite Plaintiff telling him not to enter, and stabbed him in

1
 Plaintiff filed his initial complaint on his own paper (DN 1). In response to a notice of deficiency from the Clerk
of Court, he resubmitted the complaint on this Court’s approved form with additional claims and Defendants
(DN 6).
  Case 4:20-cv-00015-JHM Document 13 Filed 07/16/20 Page 2 of 8 PageID #: 92




the orbital socket. Plaintiff states that he fell to the floor, got up, went to the door, pushed the

emergency button, and called for help. He asserts that GCDC did not “protect[] me from abuse

or keep[] such animals from me.”

        Most of the allegations in Plaintiff’s amended complaint (DN 6) concern issues that he

sees in the day-to-day running of GCDC, job performances by its employees, and areas of

concern he would like to investigate further. For instance, he states that inmates’ property is

allowed to be taken from property room by trustees and that inmates are charged excessive fees.

He states that GCDC “does the bare minimum ‘if that’ in quality and services and actually needs

to be taken over by competent personnel.” Plaintiff makes many generalized complaints about

GCDC’s operation and management, such as the food service is “questionable,” the management

is terrible, and the medical service under Nurse Rita is non-existent. He alleges that complaints

are ignored by upper management; he has seen Jason Woosley only a few times at GCDC; and

that Bo Thorpe does not “walk around to view for himself” what the complaints are for. Plaintiff

states that he would like to audit GCDC for corruption and investigate irregularities. He states

that he has heard several stories from other inmates regarding corruption and negligence and

would like to bring a class action if he were able to talk to other inmates who came through

GCDC.

        Plaintiff alleges that Gail Basham, who works in the library, does not respect people and

her husband Morris Basham “takes this authoritarian role” too far; and that Kim S. is very

authoritarian and runs the library like a tyrant. He alleges that Emory, Taylor, Bennett, and

Matthew “are all listed for pure harassment and excessive B.S. for no reason other than

harassment.”




                                                   2
  Case 4:20-cv-00015-JHM Document 13 Filed 07/16/20 Page 3 of 8 PageID #: 93




       Plaintiff further alleges that he was kept in a segregated housing unit (SHU) for 57 or 58

days and that it was uncomfortably cold. He states that Emory “has access to computer is able to

adjust temperatures throughout this whole building and cold is used as punishment in this place

and the temperature is not suppose to go below 70 [degrees.]” The complaint states that inmates

are allowed only “small thin blankets and sheet cover for worn out mats and the cloths they

provide are in rags or wornout.” He further notes that he was not allowed to have coffee or a

radio in SHU.

       As relief, Plaintiff asks for monetary and punitive damages.

                                           II. ANALYSIS

       When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the action, if the

Court determines that it is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. § 1915A(b)(1) and (2). A claim is legally frivolous when it lacks an arguable basis either

in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). The Court may, therefore,

dismiss a claim as frivolous where it is based on an indisputably meritless legal theory or where

the factual contentions are clearly baseless. Id. at 327. When determining whether a plaintiff

has stated a claim upon which relief can be granted, the Court must construe the complaint in a

light most favorable to Plaintiff and accept all of the factual allegations as true. Prater v. City of

Burnside, Ky., 289 F.3d 417, 424 (6th Cir. 2002). While a reviewing court must liberally

construe pro se pleadings, Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam), to avoid

dismissal, a complaint must include “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).



                                                  3
  Case 4:20-cv-00015-JHM Document 13 Filed 07/16/20 Page 4 of 8 PageID #: 94




        In order to state a claim under § 1983, a plaintiff must allege both a violation of a right or

rights secured by the Constitution and laws of the United States and that the alleged deprivation

was committed by a person acting under color of state law. See West v. Atkins, 487 U.S. 42

(1988). None of the claims made by Plaintiff allege the violation of a federal right.

A. Failure-to-protect claim

        As to Plaintiff’s claim against GCDC related to the eye-stabbing incident, in order to

make out a constitutional failure-to-protect claim, a prisoner must show that a prison official

acted with “deliberate indifference” to a substantial risk that the prisoner would suffer serious

harm. Farmer v. Brennan, 511 U.S. 825, 834 (1994). “[D]eliberate indifference describes a

state of mind more blameworthy than negligence.” Id. at 835. Plaintiff cannot hold any of the

individual Defendants liable unless he can show that they subjectively knew of an excessive risk

of harm to Plaintiff’s safety and then disregarded that risk. Id. at 837. “[A]n official’s failure to

alleviate a significant risk that he should have perceived but did not” does not state a claim for

deliberate indifference. Id. at 838; see also Garretson v. City of Madison Heights, 407 F.3d 789,

797 (6th Cir. 2005) (“If the officers failed to act in the face of an obvious risk of which they

should have known but did not, then they did not violate the Fourteenth Amendment.”).

        Here, Plaintiff makes no allegation that any GCDC employee knew of a risk to Plaintiff

from the other inmate. His own allegations make clear that the interactions between Plaintiff and

the other inmate stemmed from a voluntary and clandestine deal between the two of them and

that, although Plaintiff had access to an emergency button, he did not use it to alert staff or ask

for help until after he was stabbed. Plaintiff thus fails to state a claim for failure to protect.




                                                   4
  Case 4:20-cv-00015-JHM Document 13 Filed 07/16/20 Page 5 of 8 PageID #: 95




B. Generalized complaints/observations regarding GCDC

       To the extent that Plaintiff makes various generalized claims regarding injustices or

harms that he has seen or heard about at GCDC, he has failed to allege that he himself has been

deprived of any federal right or suffered any personal harm, and as such, has failed to state a

plausible claim for relief pursuant to § 1983. And with respect to Plaintiff’s generalized

allegations regarding prison officials not fulfilling their duties and the conditions of confinement,

e.g., that the food service is “questionable” and that the medical service under Nurse Rita is non-

existent, the claims he makes are too vague and conclusory to raise a plausible claim for relief.

The Court is not required to accept conclusory and unsupported statements, Dellis v. Corr. Corp.

of Am., 257 F.3d 508, 511 (6th Cir. 2001), like these put forward by Plaintiff. These claims will

be dismissed for failure to state a claim upon which relief may be granted.

C. Harassment claims

       Plaintiff’s allegations of harassment and unfair treatment by various Defendants also fail

to state a § 1983 claim. Plaintiff alleges that Gail Basham does not respect people; that Morris

Basham and Kim S. are authoritarian; and that Emory, Taylor, Bennett, and Matthew engage in

harassment. First, it is not clear that any of the alleged actions by these Defendants were aimed

at Plaintiff, and Plaintiff may not raise claims on behalf of other inmates. Ziegler v. Michigan,

90 F. App’x 808, 810 (6th Cir. 2004) (“[N]on-attorneys proceeding pro se cannot adequately

represent a class.”). Regardless, none of these allegations rise to the level of a § 1983 claim.

       Although reprehensible and not condoned, verbal abuse and harassment are insufficient

to state a constitutional violation under § 1983. See, e.g., Ivey v. Wilson, 832 F.2d 950, 955 (6th

Cir. 1987); see also Violett v. Reynolds, 76 F. App’x 24, 27 (6th Cir. 2003) (“[V]erbal abuse and

harassment do not constitute punishment that would support an Eighth Amendment claim.”);



                                                 5
  Case 4:20-cv-00015-JHM Document 13 Filed 07/16/20 Page 6 of 8 PageID #: 96




George v. Ballard, No. 5:16-482-KKC, 2017 WL 88987, at *3 (E.D. Ky. Jan. 9, 2017) (“It has

long been established that a prison guard’s verbal abuse or general harassment of an inmate does

not violate the Eighth Amendment.”). Plaintiff’s allegations of lack of respect, authoritarianism,

and harassment, therefore, fail to state a claim upon which relief may be granted and will be

dismissed.

D. Claims related to segregation

       Plaintiff alleges that he was kept in the SHU for 57 or 58 days; that it was uncomfortably

cold in SHU; and that Emory “is able to adjust temperatures throughout this whole building and

cold is used as punishment in this place and the temperature is not suppose to go below 70

[degrees.]” The complaint states that inmates are allowed are given “small thin blankets” and

clothes which he describes as “in rags or wornout.” He further notes that he was not allowed to

have coffee or a radio in the SHU, unlike federal prison.

       Neither the fact nor the length of his time in the SHU nor the allegation that he was

uncomfortably cold or was not provided coffee and a radio state a federal claim.

       The Sixth Circuit has held that “[b]ecause placement in segregation is a routine

discomfort that is part of the penalty that criminal offenders pay for their offenses against

society, it is insufficient to support an Eighth Amendment violation.” Harden-Bey v. Rutter, 524

F.3d 789, 795 (6th Cir. 2008) (holding allegations of confinement in administrative segregation

for “three years and running” failed to state an Eighth Amendment claim) (citation omitted).

       A sufficiently serious deprivation might be found where an inmate is subjected to a low

cell temperature at night, not provided blankets, and deprived of his basic need for warmth.

Wilson v. Seiter, 501 U.S. 294, 304 (1991). However, “constitutionally adequate housing is not




                                                  6
  Case 4:20-cv-00015-JHM Document 13 Filed 07/16/20 Page 7 of 8 PageID #: 97




denied simply by uncomfortable temperatures inside cells, unless it is shown that the situation

endangers inmates’ health.” Grubbs v. Bradley, 552 F. Supp. 1052, 1122-23 (M.D. Tenn. 1982).

        It is clear from the complaint that Plaintiff was provided with clothes and a blanket,

although the blanket was “thin” and the clothes worn out. This is not a situation in which

Plaintiff alleges that prison officials exposed him to temperatures that were close to freezing and

failed to provide him adequate clothing and blankets. See Franklin v. Franklin, No. 97-4365,

2000 WL 687434, at *4 (6th Cir. May 16, 2000) (holding that allegations that prison officials

exposed prisoner to temperatures that were close to freezing and failed to provide him adequate

clothing and blankets alleged a constitutional violation); see also Berryman v. Johnson, Nos. 88-

1239, 88-1280, 1991 WL 150808, at *12 (6th Cir. Aug. 6, 1991) (“[W]e reject the notion that

healthy men of these ages, both of whom admittedly had blankets, could not be expected to

withstand periodic exposure to temperatures in the fifties.”). The Court further notes that it does

not appear that Plaintiff has any basis for his assertion regarding cell temperature other than the

fact that he felt cold. See Payette v. Trierweiler, No. 2:10-cv-8, 2010 WL 3937158, at *7 (W.D.

Mich. Oct. 4, 2010) (concluding that prisoner’s claim regarding cold cell temperature did not

state a constitutional violation where prisoner did not allege that he was deprived of clothing to

stay warm and had no basis for his assertion as to the cell temperature except that he felt cold).

In short, Plaintiff has failed to state a claim with regard to the allegedly cold temperatures in his

cell.

        Finally, conditions of confinement which deprive inmates of the minimal civilized

measure of life’s necessities may state an Eighth Amendment claim. Rhodes v. Chapman, 452

U.S. 337, 347 (1981). However, the deprivation of coffee and a radio while housed in the SHU

does not state a claim upon which relief may be granted. See, e.g., Sautter v. Halt, No.



                                                  7
  Case 4:20-cv-00015-JHM Document 13 Filed 07/16/20 Page 8 of 8 PageID #: 98




4:12CV2399, 2015 WL 1915251, at *10 (N.D. Ohio Apr. 27, 2015) (“While a radio may make

life in prison more pleasant, it certainly is not one of “the minimal civilized measure of life’s

necessities.” (quoting Rhodes, 452 U.S. at 347)).

                                       III. CONCLUSION

        For the foregoing reasons, the Court will dismiss this action by separate Order.

Date:   July 15, 2020




cc:     Plaintiff, pro se
        Defendants
        Grayson County Attorney
4414.009




                                                  8
